DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bailey et al. (US 20170107467 A1).
	Regarding claim 1, Bailey discloses
An apparatus (alcoholic beverage maturing device 14, fig.1) for the production of beverages (alcoholic) using ultrasound comprising: 
a vessel (container 18, fig.1); 
a base unit (skirt 36, fig.1); 
an ultrasound transducer (ultrasonic energy device 22, fig.1); and 
a microcontroller (control panel 44, control 46, fig.1); 
whereby the microcontroller (control panel 44, control 46) is configured to receive human input selecting desired beverage type [Par.0030 cited: “…controls 46 may be configured to control one or more operations of the alcoholic beverage maturing device 14…”] and control the ultrasound transducer (ultrasonic energy device 22) according to desired beverage type [Par.0047 cited: “…controls 46 may allow a user to change a frequency and/or power level of the ultrasonic energy device 22 as desired…”].

    PNG
    media_image1.png
    624
    377
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
08/02/2022